Make My Homepage          Sign In | Sign Up
Is Orthodox rabbi pushing ‘blockbusting?’ Jackson wants
investigation (WATCH)
  By Dan Alexander August 1, 2016 4:28 PM
f          Share on Facebook                    t       Share on Twitter
Thurs – Growing Pains – Rabbi Shmuel Lefkowitz from Leah Zagelbaum on Vimeo.
JACKSON — The Township Council is calling on state officials and the U.S. Department of Justice to investigate videos in which it says
Orthodox Jewish leaders are encouraging “blockbusting” while advocating for housing opportunities around Lakewood.
There has been growing tension in Lakewood and surrounding communities with residents complaining of predatory real estate
practices, which they’ve compared to the “blockbusting” that started with the Great Migration in 1910, when real estate agents
pressured white homeowners to sell their properties at a cheap rate and then inflated the prices and sold them to black buyers in
desperate need of housing.
In recent years, residents in these Ocean County communities have complained that they have been harassed and pressured to sell
their homes to Jewish families that want to move in or around Lakewood because of its Kosher markets, Yeshivas and temples. Toms
River earlier this year banned real estate solicitation in two areas of the town for five years in reaction to residents’ complaints.
Now Jackson officials say videos of Jewish leaders are proof of attempted “blockbusting.”




                                                                                             Case 3:17-cv-03226-MAS-DEA Document 55-51 Filed 09/06/19 Page 1 of 2 PageID: 1344
In one video, the Rabbi Shmuel Lefkowitz speaks at the Agudath Israel convention in Connecticut last fall, urging young home buyers to
be “schtickle pioneers” by buying homes within a 2hour drive of the five boroughs of New York City. He specifically names Jackson and
other Ocean County communities around Lakewood as places where there are opportunities.
The Yiddish work “schtickle,” according to JewishLanguages.org, has two meanings, “a small amount” and “designation of second-
class status, when applied to rabbis or other professionals.”
Lefkowitz speaks at length about how communities that didn’t typically cater to the Jewish community shifted because of the few people
who were willing to take a risk and move there.
The rabbi cited Lakewood’s Coventry Square and A Country Place, which he said were improved by “schtickle pioneers,” and said the
same thing needs to happen by “pushing the envelope” into nonJewish neighborhoods in surrounding towns.
“We’ve got to keep reaching out, to Brick, to Toms River, to Howell, to Jackson. I ride around Lakewood, near Lakewood and outside of
Lakewood, and all these towns around Lakewood there are housing developments where goyim (nonJews) live. There are no Hasidim
there yet,” he said.
Goyim refers to people who are not Jewish, while Hasidim refers to adherents of Hasidic Judaism.
“But all these housing developments, someone who takes it upon themselves, they could turn it around,” he said. “We saw what
happened in Lakewood itself.”
Lefkowitz never mentions blockbusting. But his remarks touched a nerve.
Agudath Israel took issue with Toms River’s ordinance and in the video Lefkowitz refers to an “antisemitic atmosphere” in New York and
New Jersey.
Toms River Mayor Tom Kelaher became embroiled in a controversy over his use of the word “invasion” to repeat what residents called
the increase in Jewish population in the northern section of town.
Jackson officials called for an investigation at Tuesday’s council meeting.
Township Council President Roberty Nixon called the video “reprehensible” and aid it confirms fears that there is an organized effort to
“take over”Jackson, according to the the Asbury Park Press. Nixon in an email said he was not available for comment on Friday
afternoon.
According to the newspaper, Nixon asked forthe U.S. Department ofJustice‘s Civil Rights Division to investigate the practice of
blockbusting within Jackson and whetherthe video is influencing the practice.
Also on New Jersey 101.5:
Subscribe to New Jersey 101.5 FM on
Sign up for the NJ1015.com Newsletter
Get the best of NJ1015.com delivered to your inbox every day.
Email
SUBMIT




                                                                                             Case 3:17-cv-03226-MAS-DEA Document 55-51 Filed 09/06/19 Page 2 of 2 PageID: 1345
